Citation Nr: 1427561	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-19 827	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability with removal of exostosis.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to service connected pes planus.

4.  Entitlement to service connection for a right hip disability, claimed as secondary to service connected pes planus.

5.  Entitlement to an initial compensable rating for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to December 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012 the Veteran provided testimony before the undersigned at a hearing.

The claim of service connection for a right ankle disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a right foot disability in an April 1976 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Evidence received since the April 1976 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right foot disability, and does not raise a reasonable possibility of substantiating the claim.






2.  A left or right hip disability, bursitis and degenerative joint disease, was not affirmatively shown to have had onset in service; arthritis was not manifested to a compensable degree within one year after the separation from service; bursitis and degenerative joint disease were not caused by or made worse by service-connected bilateral pes planus; and left or right hip bursitis and degenerative joint disease are not otherwise the result of an injury, disease, or event of service origin.

3.  Throughout the appeal period, the Veteran has demonstrated diastolic pressure predominantly over 90 while on continuous medication for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim of entitlement to service connection for a right foot disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).

2.  The criteria for service connection for a left hip disability to include as secondary to service-connected pes planus, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a right hip disability to include as secondary to service-connected pes planus, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for a 10 percent disability rating, and no more, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7101 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In a claim to reopen, the VCAA notice requires information regarding the evidence and information necessary to reopen a claim and the evidence and information necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277   (2009).


The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letters in December 2009 and in January 20102.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim), of Kent v. Nicholson, 20 Vet.App. 1 (2006) (evidence necessary to reopen a claim and the evidence necessary to establish the underlying claim for the benefit sought); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (preadjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 

The Veteran was afforded VA examinations and the Board obtained an expert medical opinion from the Veterans Health Administration.  The evidence of record is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 



As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

The Veteran's claim of entitlement to service connection for a right foot disability was denied in an April 1976 rating decision.  The Veteran did not file a notice of disagreement with that rating decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 



The evidence of record at the time of the April 1976 rating decision consisted of the Veteran's service treatment records, private physician's records documenting that the Veteran underwent excision of an exostosis from the right foot prior to service in February 1963 and April 1967, and a VA examination report dated in February 1976.  The RO in April 1976 denied service connection for a right foot disability, finding that the exostosis preexisted service and was not aggravated therein.

Evidence relating to the claim for service connection for a right foot disability received since the April 1976 rating decision that is new consists only of the Veteran's statements to the effect that he was treated for foot pain in service.  Private treatment records and VA examinations pertain only to pes planus and do not contain findings related to right foot exostosis.

The evidence added to the record following the April 1976 rating decision does not contain medical evidence showing that the Veteran's preexisting right foot condition, removal of exostosis, was aggravated by his period of active duty.  While the statements of the Veteran are new, they are essentially cumulative of statements of record in April 1976 and are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that the Veteran's preexisting right foot condition, removal of exostosis, was aggravated by service. 

Accordingly, the Board finds that the evidence received subsequent to April 1976 is not new and material and does not serve to reopen the Veteran's claim for service connection for a right foot disability with removal of exostosis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).   






Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).




For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specific diseases listed as chronic diseases in 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  The specified chronic diseases include arthritis, if it becomes manifest to a degree of 10 percent within one year from date of separation from service.

Service connection may also be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected"). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 



If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of left or right hip disability.  On examination in December 1974 and periodic examination in October 1975, the musculoskeletal examination was normal.

After service in October 2009, a private physician stated that X-rays showed early osteoarthritis of the hips.  

Another private physician noted in October 2009 that the Veteran was flatfooted throughout the entire gait cycle and that as the feet were pronated there was abnormal pressure on the feet, arches, and ankles.  The physician stated that the foot mechanics may be responsible for the Veteran's hip pain.  

In December 2010, the same physician stated that bursitis and arthritis of the right and left hips were related and aggravated by pes planus.  In June 2011, the physician explained that pes planus produced an abnormal gait and an abnormal gait caused significant bursitis and arthritis of the right and left hips.




On VA examination in February 2011, the Veteran stated that the onset of bilateral hip pain began four years earlier.  After a review of the literature and a consultation with an orthopedic attending physician, the VA examiner stated that there was no documented relationship between pes planus and trochanteric bursitis or degenerative joint disease of the hips.  The VA examiner expressed the opinion that it was less likely as not that the  bilateral hip condition was related to pes planus.

In a rating decision in February 2011, the RO granted service connection for bilateral pes planus.

In April 2014, the Board obtained an opinion from a VHA Chief of Orthopedic Surgery.  The VHA expert reviewed the Veteran's file and summarized the relevant history and findings pertaining to the hips.  The VHA expert stated that he had reviewed most of the major and minor textbooks of orthopedic surgery and that pes planus was not described as an etiologic source for the development of osteoarthritis of the hip joints.  It was the VHA expert's opinion that it was not likely (probability less than 50 %) that bursitis or arthritis of the right and left hips was caused by or aggravated by service-connected bilateral pes planus.  The VHA expert stated that it was highly probable that the development of present conditions of the feet and hips developed independently and were e not causally related to service.

The Veteran does not contend and the evidence does not show that a left or right hip disability had onset during service.  The Veteran does assert that the bilateral hip disability began in approximately 2007 as the result of altered gait secondary to his service- connected pes planus.

As for presumptive service connection for degenerative joint disease, a form of arthritis, of the left or right hip as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, this was first documented by X-ray in 2009, well beyond the one-year presumptive period after discharge from service in 1975, for presumptive service connection as a chronic disease and the preponderance of the evidence is against the claim on this theory of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b).



On the question of whether the disability of the left or right hip was caused by or aggravated by the service-connected pes planus, to the extent the Veteran asserts that there is an association between a disability of the hips and the service connected pes planus, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to diagnosis a disability of the hips, bursitis or arthritis, based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the question of secondary service connection.  Thus, the Veteran's lay statements of causation are afforded no probative value.

The Veteran has submitted copies of articles from internet health sites stating that gait disturbances, including from pes planus, can lead to trochanteric bursitis.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case have been considered by the Board along with the medical opinions of record, however in and of themselves they do not provide sufficient evidence to establish a nexus between the Veteran's bilateral hip disability and his service connected pes planus. 






The Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as personal examination of the patient, knowledge and skill in analyzing the data, the knowledge and expertise of the examiner, the expressed rationale forming the basis of the opinion, ambivalence or exactness of diagnosis.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The statements of the private physician that the Veteran's altered gait from pes planus had resulted in his hip complaints did not include any rationale or cite to any evidence to support the conclusions.  In contrast, the VA examiner in February 2011, after consultation with an orthopedist, and the VHA expert, Chief of Orthopedic Surgery, who reviewed the relevant medical literature, both found that it was not likely that the Veteran's hip disability was caused by or aggravated by the service-connected pes planus.

The opinions are significantly more persuasive than the private physician's statements.  The opinions are based on review of the Veteran's history and are supported by cogent rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a left and right hip disability, including secondary service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Rating for Hypertension

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  


Separate Diagnostic Codes  identify the various disabilities.  38 C.F.R. Part 4 (2013).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Hypertension is currently evaluated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more. 

On VA examination in April 2010 the Veteran reported that he had been on blood pressure medication since the 1970s.  On examination, his blood pressure was 180/100.  The examiner also noted blood pressure readings of 170/93, 132/80, and 136/82.

Private treatment records show blood pressure readings of 132/94 in April 2003; 164/96 in July 2003; 168/96 in September 2003; 170/102 in January 2004; 128/96 in May 2005; 140/92 in November 2005; 116/86 in June 2012; 110/82 in July 2012.

The Board finds that the criteria for a 10 percent rating for hypertension have been met for the entire appellate period.  




Even while on continuous medication for hypertension, the Veteran's blood pressure readings have shown diastolic pressure predominantly over 90.  This more nearly approximates the criteria for a 10 percent rating.  38 C.F.R. § 4.7.  

However, review of the outpatient treatment records, as well as April 2010 VA examination, reveals no findings of diastolic pressure of predominantly 110 or more, or systolic pressure that is predominantly 200 or more.  Therefore, entitlement to a rating higher than 10 percent is not warranted.

Extraschedular Consideration

While the Board does not have the authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability level and symptomatology. In other words, the assigned schedular rating is adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

As new and material evidence has not been presented, the claim of service connection for a right foot disability with removal of exostosis is not reopened and the appeal is denied.

Service connection for a left hip disability, claimed as secondary to service connected pes planus, is denied.

Service connection for a right hip disability, claimed as secondary to service connected pes planus, is denied.

A 10 percent initial rating for hypertension is granted.


REMAND

The Veteran asserts that he has a right ankle disability incurred in service.  The service treatment records show that in October 1972 he complained of a twisted right ankle.  X-rays were negative.  

As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

a.  Whether the Veteran has a current disability of the right ankle, and, 

b.  Whether it is at least as likely as not (about 50 percent probability)  that any current right ankle disability is a progression of the symptoms in service or the development of a new and separate condition after service? 

The VA examiner is asked to comment on the October 1972 entry in the service treatment records pertaining to a twisted right ankle.

The Veteran's file must be made available to the examiner for review.  

2.  After the development is completed, adjudicate the claim. If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


